UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1720



ELISE M. O’GRADY,

                                             Plaintiff - Appellant,

          versus


ZURICH HOLDING COMPANY OF AMERICA; ZURICH
AMERICAN INSURANCE COMPANY; FARMERS INSURANCE
GROUP,

                                            Defendants - Appellees.



                             No. 04-1939



ELISE M. O’GRADY,

                                             Plaintiff - Appellant,

          versus


ZURICH HOLDING COMPANY OF AMERICA; ZURICH
AMERICAN INSURANCE COMPANY; FARMERS INSURANCE
GROUP,

                                            Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-2116-MJG)
Submitted:   December 10, 2004           Decided:   January 28, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


No. 04-1720, affirmed; No. 04-1939, affirmed in part and vacated in
part by unpublished per curiam opinion.


Elise M. O’Grady, Appellant Pro Se. Anthony Walter Kraus, MILES &
STOCKBRIDGE, P.C., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

            In these consolidated appeals, Elise M. O’Grady appeals

the district court’s orders (1) entering judgment in favor of

Zurich   Holding   Company    of   America,    Zurich   American    Insurance

Company, and Farmers Insurance Group (“Defendants”) on her claims

of disability discrimination and retaliation under the Americans

with Disabilities Act (No. 04-1720); (2) denying her motion filed

under Fed. R. Civ. P. 59(e) (No. 04-1939); and (3) denying her

motion filed under Fed. R. App. P. 4(a)(5), in which she sought an

extension   of   time   to   appeal    from   the   summary   judgment   order

(No. 04-1939).     We affirm in part and vacate in part.

            We first address the propriety of the district court’s

order finding that O’Grady failed to demonstrate excusable neglect

warranting an extension of the appeal period.            Parties in a civil

action in which the United States is not a party have thirty days

after the entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5).

This appeal period is “mandatory and jurisdictional.”              Browder v.

Dir, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

            Here, the district court entered its judgment in favor of

Defendants on April 28, 2004.         O’Grady timely filed her Rule 59(e)

motion on May 12, 2004, the tenth day after entry of judgment.             See


                                      - 3 -
Fed. R. Civ. P. 59(e); Fed. R. Civ. P. 6(a).            O’Grady’s timely Rule

59(e) motion tolled the appeal period until the district court

disposed of the motion on July 12, 2004, see Fed. R. App. P.

4(a)(4)(A)(iv), and the premature notice of appeal she filed became

effective on that date.            See Fed. R. App. P. 4(a)(4)(B)(i).

Because we conclude that the notice of appeal was timely filed, we

vacate the district court’s order denying O’Grady’s request for an

extension of time to appeal.

               Having concluded that we have jurisdiction over the

district court’s order entering judgment in favor of Defendants, we

have    reviewed    the   record   and    find   no   reversible   error.    We

therefore affirm for the reasons stated by the district court. See

O’Grady v. Zurich Holding Co. of Am., No. CA-03-2116-MJG (D. Md.

Apr. 28, 2004).         Nor do we find any abuse of discretion in the

district court’s denial of O’Grady’s Rule 59(e) motion. See United

States ex rel. Becker v. Westinghouse Savannah River Co., 305 F.3d

284, 290 (4th Cir. 2002) (stating standard of review), cert.

denied, 538 U.S. 1012 (2003). Accordingly, we affirm the denial of

Rule 59(e) relief for the reasons stated by the district court.

See O’Grady v. Zurich Holding Co. of Am., No. CA-03-2116-MJG

(D. Md. July 12, 2004).      We dispense with oral argument because the

facts    and    legal   contentions      are   adequately   presented   in   the




                                      - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                 No. 04-1720, AFFIRMED
                                     No. 04-1939, AFFIRMED IN PART AND
                                                       VACATED IN PART




                                   - 5 -